DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  the claimed limitation “...including a permanent magnetic…caused by the permanent magnetic” in claim 1 should be changed to “...including a permanent magnet…caused by the permanent magnet”.  The claimed limitation “...includes a magnetic…caused by the magnetic” in claim 16 should be changed to “...includes a magnet…caused by the magnet”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ariga et al. (2012/0127715) in view of McDonald et al. (2004/0101016) and Tatsuno et al. (2003/0002050).

Regarding claim 19, Ariga et al. disclose: a semiconductor laser module (1) that includes a package accommodating therein a plurality of optical components (Fig. 1, [0020]), the semiconductor laser module comprising: a semiconductor laser device (2) that emits laser light toward one end side in the package (Fig. 1, [0022]); an optical fiber (14) having an incident end for receiving the laser light (Fig. 1, [0032]).
Ariga et al. do not disclose: an optical fiber receiving the laser light on another end side in the package, the another end side being opposite to the one end side towards which the semiconductor laser device emits the laser light; and a turn-back unit that turns back the laser light toward the another end side in the package, the another end side being at the end opposite to an emission direction in which the semiconductor laser device emits the laser light, and outputs the laser light to the incident end of the optical fiber; and a wavelength detection element that is disposed on the another end side and detects a wavelength of the laser light, the wavelength detection element being positioned at a first side of the semiconductor laser device opposite to a second side of the semiconductor laser device from which the semiconductor laser device emits the laser light.
McDonald et al. disclose: an optical fiber (36) having an incident end of the laser light on another end side in the package, the another end being in an opposite direction of an emission direction (emission direction is to the left in Fig. 1, incident end of laser light into the fiber is to the right) in which the semiconductor laser device emits the laser light (Fig. 1, [0035]); and a turn-back unit (elements 42, 40, 44) that turns back the laser light toward the another end side in the package, the another end side being at the end opposite to an emission direction in which the semiconductor laser device emits the laser light (Fig. 1, [0035], [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ariga by adding the turn back unit between lenses 3 and 12 in order to reduce the footprint and cost of the laser device. 
Ariga as modified do not disclose: a wavelength detection element that is disposed on the another end side and detects a wavelength of the laser light, the wavelength detection element being positioned at a first side of the semiconductor laser device opposite to a second side of the semiconductor laser device from which the semiconductor laser device emits the laser light.
Tatsuno et al. disclose: a wavelength detection element (110) that is disposed on the another end side and detects a wavelength of the laser light (photo detector detects light emitted from the rear facet of the laser), the wavelength detection element being positioned at a first side (back side) of the semiconductor laser device opposite to a second side (front side) of the semiconductor laser device from which the semiconductor laser device emits the laser light (Fig. 1, [0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ariga as modified by adding a wavelength detection element on the another end side of the laser module in order to monitor the output of the semiconductor laser without reducing the output power of the semiconductor laser output coupled into the optical fiber.

Allowable Subject Matter
Claims 1, 5-12, 14-18 are allowed.
Claim 1 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…the lower surface region being directly above the optical isolator housed in the package when the lid portion is mounted on the package, a predetermined distance between the lower surface region of the main body portion and the optical isolator being configured in such a way that a magnetic force strength between the optical isolator and the lid portion caused by the permanent magnetic is smaller than an adhesive strength of the adhesive for bonding the optical isolator to the upper surface of the support member in the package, thereby preventing the optical isolator from sticking to the lid portion.”
Claim 16 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…a thick portion that is provided on a lower surface of the main body portion and determines a position of the lid portion with respect to the package, the thick portion being provided on the lower surface other than a lower surface region of the main body portion, the lower surface region being directly above the optical isolator housed in the package when the lid portion is mounted on the package, a predetermined distance between the lower surface region of the main body portion and the optical isolator being configured in such a way that a magnetic force strength between the optical isolator and the lid portion caused by the magnetic is smaller than an adhesive strength of the adhesive for bonding the optical isolator to the upper surface of the support member in the package, thereby preventing the optical isolator from sticking to the lid portion.”
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…the optical isolator causes an optical axis of the laser light to shift when the laser light passes the isolator, the condenser lens refracts the laser light received from the optical isolator when the laser light passes the condenser lens, and the optical isolator and the condenser lens are disposed such that an optical axis shift direction of the laser light caused by the optical isolator and a refraction direction of the laser light caused by the condenser lens are opposite to each other.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828